Callahan, J.
(dissenting). I dissent. In my opinion the New Jersey Legislature did not intend the term “resident” as used in the applicable statute (3 Comp. Stat. of N. J., 1910, § 8, p. 3166; N. J. Stat. Ann., § 2:24-7) to be so narrowly construed that its application to a corporation was confined to one actually incorporated and doing business in the State. This is a statute of limitations and thus meant to be a statute of repose. It was not intended that an action could be indefinitely postponed against a foreign corporation licensed to do business in New Jersey, and which had made itself amenable to suit by *932designation of a resident agent to accept service of process pursuant to law. I think that appellant should be regarded as a “resident” corporation within the meaning of the statute aforesaid, and that this action was limited by the New Jersey two-year period of limitations.
Peek, P. J., Glennon, Cohn and Van Yoorhis, JJ., concur in decision; Callahan, J., dissents in opinion.
Order affirmed with $20 costs and disbursements. No opinion. [191 Misc. 267.] [See post, p. 1025.]